SENTENCIA
Los recurrentes, Antonio Abad Santiago Mercado y Wilson Ferrer Pabón, se desempeñaban como Agentes Investigadores II de la Policía de Puerto Rico en Ponce. El *206día 30 de abril de 1981 el agente Santiago fue trasladado a trabajar a Aguadilla y el agente Ferrer a Arecibo.
Con motivo de dicho traslado los agentes presentaron una demanda de injunction y daños y perjuicios contra el Superintendente y otros oficiales de la Policía. Alegaron en la demanda que el traslado era un castigo por las expresiones que ambos hicieron con relación a la corrup-ción que existía entre los oficiales de la Policía de Ponce, en una conferencia de prensa celebrada el 29 de abril de 1981 en la que participó el señor Ángel David González, Presidente de la Asociación de Miembros de la Policía. Alegaron, además, que el agente Santiago había escrito un memorando confidencial en el que también denunciaba los serios problemas de corrupción que había en la Policía, mencionando a oficiales por sus nombres. Se expresó en dicho memorando que el agente Ferrer era testigo del asunto.
También alegaron que los traslados, por ser a sitios distantes de sus residencias, les causaban grandes per-juicios económicos y emocionales, pues tenían que incurrir en mayores gastos de transportación y les privaba de estar más tiempo con su familia. El agente Santiago, quien reside en Guánica, fue trasladado a Aguadilla y el agente Ferrer, quien reside en Mayagüez, fue trasladado a Arecibo.
. Los demandados presentaron una moción de desesti-mación y el tribunal de instancia declaró con lugar la solicitud bajo el fundamento de que la jurisdicción prima-ria correspondía a la Junta de Apelaciones del Sistema de Administración de Personal (JASAP). Los demandantes recurrieron de dicha sentencia desestimatoria y expedimos orden para mostrar causa por la cual no debía expedirse el auto de revisión solicitado, revocar la sentencia y disponer que continúen los procedimientos ante dicho tribunal hasta la adjudicación final del caso en sus méritos.
Los recurridos han comparecido a mostrar causa. Su *207posición es que siendo la acción interpuesta por los recurrentes una relacionada con las áreas esenciales al principio de mérito y los derechos de un empleado permanente, la jurisdicción primaria para conocer de la misma reside en la Junta. Señalan que la Junta está “en mejor posición, por su ‘expertise’ para pasar, én primera instancia, juicio en cuanto a si los traslados obedecieron en realidad a necesidades del servicio o a hábitos o actitudes del empleado, a situaciones de tensión creadas por quere-llas o acusaciones de éste, a consideraciones simples y llanamente discriminatorias, o paradójicamente, a petición del mismo”. (Escrito para mostrar causa, pág. 10.) Con relación a la reclamación principal de los recurrentes de que los traslados se debían a sus expresiones en la conferencia de prensa, lo que constituía un castigo por ejercer su derecho a la libre expresión, el recurrido manifiesta que ésta es una suposición venturada que surge de las opiniones personales de los recurrentes, carente de todo fundamento y que en forma alguna justifica la preterición del cauce administrativo y el abandono de la doctrina de jurisdicción primaria.
La posición de los recurridos no nos persuade. Las alegaciones de la demanda unidas al hecho de que los traslados tienen lugar al día siguiente de la conferencia de prensa son suficientes para exponer una probable violación del derecho constitucional de los recurrentes a la libre expresión. La reivindicación de los derechos constitucio-nales corresponde y puede reclamarse en primera instancia en los tribunales de justicia, sin que tenga jurisdicción original sobre ello el foro administrativo. Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978).
Los traslados en estos casos obligan a largas y onerosas distancias entre los nuevos lugares de trabajo y las residencias de los recurrentes. Ello les afecta económica y emocionalmente, ya que disponen de menos tiempo para estar con sus familias. Estos hechos sirven para distinguir *208este caso del de Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979), donde se trasladó a una empleada del pueblo de Trujillo Alto a Carolina. Allí este Tribunal expresó que no estaban presentes hechos que originaran una presunción válida de discrimen por ideas políticas y que el hecho escueto del traslado a un pueblo colindante no delataba un agravio que reclamara urgente reparación.
Por las razones antes expuestas se expide el auto, se revoca la sentencia recurrida y se ordena se continúen los procedimientos hasta la adjudicación final de este caso en sus méritos.
Así lo pronunció y manda el Tribunal y certifica la Secretaria. El Juez Asociado Señor Martín emitió voto disidente al que se une el Juez Asociado Señor Dávila. El Juez Presidente, Señor Trías Monge, y el Juez Asociado Señor Negrón García se inhibieron. El Juez Asociado Señor Negrón García emitió voto de inhibición el 4 de enero de 1982.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria